Hówell, J.
This suit is brought on h promissory note 'alleged to be made by defendant’s agent to thé ofde't of and duly indorsed by Mr. G-. S'. lIcRc'a, tó which 'defendant pleaded the exception of Us pendens, averring that a suit against her by plaintiff on the same note is pending in the United States Provisional Court.
This exceptióh Vas maintained by ótir predecessors, and on the application of the plaintiff a féliéarihg was granted.
As the suit is one which could not, under the provisions of the act of Congress, twenty-eighth July, 1866, be transferred from the United States Provisional Court tb the United States Circuit Court, being: between citizens of this State, the plea cannot prevail, and it was therefore properly overruled by the judge a quo. In the answer the defendant denies all the allegations of the petition, and especially the ownership of plaintiff and the indorsement of the payee. An examination of the evidence in the record does not bring us to a different conclusion from the District Judge, whó considered the authority óf the agent tó mhke the hete and the indorsement of the payee sufficiently established,
judgment affirmed.